Leech, J., dissenting: The decision here, I think, should follow that in Helvering v. Jane Holding Corporation, 109 Fed. (2d) 933; certiorari denied, 310 U. S. 653. See Pondfield Realty Co., 1 T. C. 217 (on appeal, C. C. A., 2d Cir.). The holding of the Supreme Court in Cormnissioner v. American Dental Co., 318 U. S. 322, must be “read in the context of its facts.” Detroit Edison Co. v. Commissioner, 319 U. S. 98. When so read it certainly is not to be construed as reversing Helvering v. Jane Holding Corporation, supra. That, I think, is the fallacy of the majority opinion. Offer, J., agrees with this dissent.